      5:20-cv-02659-BHH         Date Filed 09/03/21      Entry Number 45       Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Shafeeq Ali Goldwire,                 )              Civil Action No. 5:20-2659-BHH
                                      )
                          Petitioner, )
     v.                               )
                                      )                  ORDER AND OPINION
                                      )
Warden FCI Bennettsville,             )
                                      )
                          Respondent. )
                                      )

       Petitioner Shafeeq Ali Goldwire (“Petitioner”) filed this application for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) In accordance with 28

U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., the action was referred to United

States Magistrate Judge Kaymani D. West, for pretrial handling and a Report and

Recommendation (“Report”). Magistrate Judge West recommends that Respondent’s

motion for summary judgment be granted and the § 2241 petition be dismissed. (ECF

No. 38.) The Report sets forth in detail the relevant facts and standards of law on this

matter and the Court incorporates them without recitation. 1

                                        BACKGROUND

       In this § 2241 action, Petitioner, a federal inmate at FCI Bennettsville, challenges

his conviction and sentence for possession/use of a firearm during a crime of violence,

18 U.S.C. § 924(c), and possession of firearm by a convicted felon, 18 U.S.C. §

922(g)(1). (ECF No. 1.) Petitioner has previously made direct and collateral challenges

to his federal conviction and sentence, which were denied by the Eleventh Circuit Court


1Error! Main Document Only.As always, the Court says only what is necessary to address Petitioner’s
objections against the already meaningful backdrop of a thorough Report and Recommendation by the
Magistrate Judge; comprehensive recitation of law and fact exists there.

                                                1
     5:20-cv-02659-BHH        Date Filed 09/03/21       Entry Number 45   Page 2 of 7




of Appeals and the district court where Petitioner was convicted (S.D. Fl.), respectively.

(See ECF No. 38 at 1–2 (detailing the procedural history of Petitioner’s previous

challenges).) Respondent filed a motion for summary judgment on November 3, 2020,

and Petitioner responded on January 25, 2021. (ECF Nos. 19 & 28.) The Magistrate

Judge issued the instant Report recommending that the motion for summary judgment

be granted on April 13, 2021. (ECF No. 38.) Petitioner timely filed objections (ECF No.

40) to the Report. The Court has reviewed those objections, but finds them to be without

merit; therefore, it will enter judgment accordingly.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270– 71

(1976). The Court is charged with making a de novo determination of those portions of

the Report to which specific objection is made, and the Court may accept, reject, or

modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit

the matter with instructions. 28 U.S.C. § 636(b)(1). However, the Court need not

conduct a de novo review when a party makes only “general and conclusory objections

that do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (“[D]e novo

review [is] unnecessary in . . . situations when a party makes general and conclusory

objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.”). In the absence of a specific objection, the Court

reviews the Magistrate’s conclusions only for clear error. See Diamond v. Colonial Life



                                              2
        5:20-cv-02659-BHH          Date Filed 09/03/21      Entry Number 45        Page 3 of 7




& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). On May 4, 2020, Petitioner filed

specific objections (ECF No. 40), and the Court has thus conducted the requisite de

novo review.

                                            DISCUSSION

         “[I]t is well established that defendants convicted in federal court are obliged to

seek habeas relief from their convictions and sentences through § 2255.” Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192, 1194 (4th

Cir. 1997) (en banc)). However, § 2255 contains a “savings clause” that allows federal

prisoners to proceed under § 2241 when a motion under § 2255 would prove

“inadequate or ineffective” to test the legality of the detention. 2 In re Vial, 115 F.3d at

1194. “[T]he remedy afforded by § 2255 is not rendered inadequate or ineffective

merely because an individual has been unable to obtain relief under that provision . . .

or because an individual is procedurally barred from filing a § 2255 motion[.]” Id. at n.5.

         The Fourth Circuit has identified specific circumstances when a federal prisoner

may use a § 2241 petition to contest his conviction pursuant to the savings clause.

Specifically, § 2255 is inadequate or ineffective when:

         (1) at the time of conviction, settled law of this circuit or the Supreme
         Court established the legality of the conviction; (2) subsequent to the
         prisoner’s direct appeal and first § 2255 motion, the substantive law
         changed such that the conduct of which the prisoner was convicted is

2
    The “savings clause” states:

         An application for a writ of habeas corpus in behalf of a prisoner who is
         authorized to apply for relief by motion pursuant to this section, shall not be
         entertained if it appears that the applicant has failed to apply for relief, by motion,
         to the court which sentenced him, or that such court has denied him relief, unless
         it also appears that the remedy by motion is inadequate or ineffective to test the
         legality of his detention.

28 U.S.C. § 2255(e) (emphasis added).

                                                   3
      5:20-cv-02659-BHH        Date Filed 09/03/21     Entry Number 45      Page 4 of 7




       deemed not to be criminal; and (3) the prisoner cannot satisfy the
       gatekeeping provisions of § 2255 because the new rule is not one of
       constitutional law.

In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000). As to challenges to a federal

sentence, the Fourth Circuit has set forth the following factors to demonstrate that §

2255 is inadequate and ineffective:

       (1) at the time of the sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the aforementioned
       settled substantive law changed and was deemed to apply retroactively on
       collateral review; (3) the prisoner is unable to meet the gatekeeping
       provisions of § 2255(h)(2) for second or successive motions; and (4) due
       to this retroactive change, the sentence now presents an error sufficiently
       grave to be deemed a fundamental defect.

U.S. v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). The savings clause is a

jurisdictional provision; if a petitioner cannot satisfy the savings clause, the district court

lacks jurisdiction to consider the petition. Id. at 423.

       The Magistrate Judge first found that the Court lacks jurisdiction to consider

Petitioner’s challenge to his conviction and sentences under the holdings in United

States v. Gary, 954 F.3d 194 (4th Cir. 2020), and United States v. Medley, 972 F.3d 399

(4th Cir. 2020), because the substantive law change referenced in the second prong of

the tests articulated in In re Jones and Wheeler must arise from the United States

Supreme Court or the Eleventh Circuit, where Petitioner was convicted. (ECF No. 38 at

6.) This conclusion is correct, Hahn v. Moseley, 931 F.3d 295, 301 (4th Cir. 2019), and

Petitioner does not refute it. Instead, he asks the Court to hold the case in abeyance

until the Supreme Court makes “an opinion under the law in Rehaif to the Fourth Circuit

decision in Gary.” (ECF No. 40 at 2.)

       In the interim since Petitioner filed his objections, the Supreme Court decided

                                               4
      5:20-cv-02659-BHH           Date Filed 09/03/21       Entry Number 45         Page 5 of 7




Greer v. United States, which explicitly reversed Gary and affirmed an Eleventh Circuit

case (Greer) in holding that the defendants were not entitled to plain-error relief for their

unpreserved Rehaif claims. 141 S. Ct. 2090, 2096 (2021). The Greer court held that for

the substantial-rights prong of plain-error review 3 in the context of a claim that jury

instructions or a plea colloquy failed to include the mens rea element of a felon-in-

possession conviction—namely, that the defendant knew he was a felon when he

possessed the firearm—the defendant must, on appeal, make the argument or

representation that he would have presented evidence in district court that he did not in

fact know he was a felon. Id. at 2097. The court further held that when determining

whether the substantial-rights prong has been satisfied, the reviewing court can

examine relevant and reliable information from the entire record, including information

contained in a presentence investigation report (“PSR”). Id. at 2098. Thus, even if the

Court could consider Petitioner’s theory of relief premised on Gary, which it cannot, the

result of Supreme Court review in Gary undercuts Petitioner’s position and an abeyance

is not warranted.

        Magistrate Judge West next concluded that the Petitioner has not satisfied the

second prong of the In re Jones and Wheeler tests because the conduct of which

Petitioner was convicted continues to be deemed criminal. (ECF No. 38 at 6–7.)

Moreover, as to Petitioner’s challenge of his § 924(c) conviction and sentence under

Rehaif, the Magistrate Judge noted that Rehaif is inapposite to § 924(c) convictions

because Rehaif did not address the requirements for prosecuting a defendant charged

with possession/use of a firearm during a crime of violence. (Id. at 7.)


3Federal Rule of Criminal Procedure 52(b) provides: “A plain error that affects substantial rights may be
considered even though it was not brought to the court's attention.”

                                                   5
     5:20-cv-02659-BHH        Date Filed 09/03/21    Entry Number 45      Page 6 of 7




       Petitioner objects to Magistrate Judge West’s conclusion that the second prong

of the In re Jones and Wheeler tests are not satisfied on the basis that Petitioner and

Respondent agreed, in their briefing, that the circumstances of his collateral challenge

fall within the savings clause. (See ECF No. 40 at 1–2.) Petitioner does not explain how

the Magistrate Judge’s conclusion is substantively incorrect, relying only on the fact that

Respondent agreed with him as to the second prong of the savings clause tests. (See

id.) The Court finds that Magistrate Judge West’s conclusion was correct; the doctrinal

change worked by Rehaif regarding the required elements of proof for § 922(g)

convictions did not render the conduct of which Petitioner was convicted no longer

criminal, nor did the substantive law of the Eleventh Circuit change such that Petitioner's

sentence would no longer be legal. Accordingly, Petitioner’s objection is overruled and

the Court lacks jurisdiction over the § 2241 petition.

       Finally, the Magistrate Judge found that, to the extent the Court were to

determine Petitioner satisfied the jurisdictional requirements of In re Jones and/or

Wheeler, Petitioner has failed to established he is entitled to habeas relief under

Eleventh Circuit substantive law. (ECF No. 38 at 7.) At trial, Petitioner stipulated that he

had been convicted of a crime punishable by imprisonment for a term exceeding one

year prior to his arrest for the instant felon-in-possession offense. (ECF No. 35-2 at 7–

8.) Petitioner’s PSR shows that he was previously sentenced to twelve (12) months’

incarceration for possession of cocaine, possession of a firearm by a convicted felon,

and discharging a firearm in public. (ECF No. 32 at 14.) There can be little doubt that

Petitioner was aware of his status as a felon, given that when he unlawfully possessed

the firearm on November 11, 2000, forming the substance of the instant § 922(g)



                                             6
     5:20-cv-02659-BHH       Date Filed 09/03/21     Entry Number 45      Page 7 of 7




conviction, he had already been convicted and sentenced for a felon-in-possession

offense in Florida state court. Therefore, the Magistrate Judge correctly concluded that

Petitioner has not shown that a Rehaif error in his indictment or at trial affected his

substantial rights or the fairness, integrity, or public reputation of his trial. See Greer,

141 S. Ct. at 2097 (holding plain-error relief under Rehaif is not warranted where the

defendant fails to demonstrate he would have presented evidence in the court of

conviction that he did not in fact know he was a felon).

                                      CONCLUSION

       For the reasons stated above and by the Magistrate Judge, the Court overrules

Petitioner’s objections and adopts and incorporates herein the Magistrate Judge’s

Report. It is therefore ORDERED that Respondent’s motion for summary judgment

(ECF No. 19) is GRANTED. Petitioner’s § 2241 petition (ECF No. 1) is DISMISSED.

       IT IS SO ORDERED.

                                                 /s/Bruce Howe Hendricks
                                                 United States District Judge

September 3, 2021
Charleston, South Carolina




                                             7
